DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of the Claims
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
Claims 1-10, 15, 16, and 21-29 are currently pending.
Claims 11-14 and 17-20 have been cancelled.
Claims 1-10, 15, 16, and 21-29 are currently rejected.
Claim 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 23 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Nagai et al., U.S. Patent Publication US 5,277,946 A.
Claims 1-10, 15, 16, 21, 22, and 24-29 are rejected under 35 U.S.C. 103 as obvious over by Nagai et al., U.S. Patent Publication US 5,277,946 A.
Claims 1-10, 15, 16, and 21-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 15/892,029.
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 July 2021, 26 November 2021, 16 December 2021, and 17 January 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “ the glass further includes a balance of further constituents which does not exceed a proportion of 5 mol%, and said balance does not contain the following oxides: SiO2, TiO2, B2O3, Al2O3, ZnO, MgO, CaO, BaO, SrO, Na2O, and K2O.” This is confusing for at least the following reasons:
1) It is unclear what “further constituents” are being referred to as the balance? Is the claim referring to other constituent phases other than the ones recited in claim 1 from which claim 7 depends? Claim 1 includes constituent phases: albite, reedmergnerite, potassium reedmergnerite, grossular, cordierite, willemite, silicon dioxide, diboron trioxide, titanium wadeite, strontium feldspar, and celsian. The claim appears to read that the balance does not include any of the following constituents: albite, reedmergnerite, potassium reedmergnerite, grossular, cordierite, willemite, silicon dioxide, diboron trioxide, titanium wadeite, strontium feldspar, Celsian, SiO2 (also recited as silicon dioxide), TiO2, B2O3 (also recited as Diboron trioxide), Al2O3, ZnO, MgO, CaO, BaO, SrO, Na2O, and K2O. 
a) Is the claim open to other constituent phases such as: zirconium dioxide {ZrO2}, Pyrite {FeS2}, wollastonite {(CaO*SiO2)/2}, and anorthite {(CaO*Al2O3*2SiO2)/4}?  
Or 
b) Is the claim trying to limit the “further constituents” to constituent phases that do not include “SiO2, TiO2, B2O3, Al2O3, ZnO, MgO, CaO, BaO, SrO, Na2O, and K2O” in their formula when normalized to a simple oxide? If so this would allow for constituents such as: zirconium dioxide {ZrO2} and Pyrite {FeS2}; but constituent phases such as: wollastonite {(CaO*SiO2)/2} and anorthite 2O3*2SiO2)/4} would be excluded since they include some of the simple oxides in their normalized formula as listed as not being contained in the balance.

2) Additionally, since the claims are directed towards a glass, and glasses have no long-range order, the constituent phases are not present in the actual glass. In the same way the oxide equivalents of SiO2, B2O3, Al2O3, K2O, Na2O, TiO2, ZnO, MgO, CaO, SrO, and BaO are not present in the actual glass. Thus, it is unclear what the glass may contains as part of the balance limited to the 5 mol% since the constituent phases can all be recited in terms of oxides equivalents or even in terms of the cation and anion percentages. 
Claim 8 is rejected as indefinite since it depends directly from claim 7.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Nagai et al., U.S. Patent Publication US 5,277,946 A.
Nagai et al. disclose a glass having the following composition in terms of weight percentages: SiO2 55-64, Al2O3 7-20, B2O3 11-19, Li2O 0-8, Na2O 7-20, K2O 0-4, and MgO+CaO+SrO+BaO 0.5-7.  See Abstract and the entire specification, specifically, column 2, lines 56-63. Nagai et al. disclose that the glass composition is melted and formed into a glass plate. See column 1, lines 12-18, column 5, lines 22-42 and Figure 1. Nagai et al. disclose the glass has a thickness of less than or equal to 0.7 mm. See column 2, lines 52-55. Nagai et al. disclose the glass has a coefficient of thermal expansion of 50-75 x 10-7/°C. See column 2, lines 40-45. The compositional and property ranges of Nagai et al. are sufficiently specific to anticipate the glass as recited in claim 23. See MPEP 2131.03. Furthermore, Nagai et al. disclose Example 6, which anticipates the compositional ranges of claims 23. See Table 1 and below table if the glass was characterized using the constituent phases as recited in the instant claims.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Nagai et al. would inherently possess the properties recited in claims 23. See MPEP 2112. Nagai et al. discloses that the glass composition is melted and formed into a glass sheet or glass article. The glass article of Nagai et al. would inherently have the same properties as the instant glass article having the same composition as recited in claim 23. The is no evidence that the glass making method of the instant invention as described broadly in paragraphs [0076]-[0080] would result in a different glass article as taught by Nagai et al. See column 1, lines 12-18, column 5, lines 22-42 and Figure 1.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Ex. 6
Wt%
Mol%

Characterized Constituent Phases
Mol%
SiO2
61.00
66.20

Albite
34.16
B2O3 
18.50
17.33

Reedmergnerite
41.60
Al2O3 
8.00
5.12

Potassium Reedmergnerite
8.32
Na2O
9.00
9.47

Silicon dioxide
1.44
K2O
1.50
1.04

Diboron trioxide
11.09
BaO
2.00
0.85

Celsian
3.40




Calculated Angular Freedom
0.258




Calculated Average Epot
1531.421




Calculated CTE (ppm/K)
6.6296


Claims 1-10, 15, 16, 21, 22, and 24-29 are rejected under 35 U.S.C. 103 as obvious over by Nagai et al., U.S. Patent Publication US 5,277,946 A.
Nagai et al. teach a glass having the following composition in terms of weight percentages: SiO2 55-64, Al2O3 7-20, B2O3 11-19, Li2O 0-8, Na2O 7-20, K2O 0-4, and MgO+CaO+SrO+BaO 0.5-7.  See Abstract and the entire specification, specifically, column 2, lines 56-63. Nagai et al. teach that the glass composition is melted and formed into a glass plate. See column 1, lines 12-18, column 5, lines 22-42 and Figure 1. Nagai et al. teach the glass has a thickness of less than or equal to 0.7 mm. See column 2, lines 52-55. Nagai et al. teach the glass has a coefficient of thermal expansion of 50-75 x 10-7/°C. See column 2, lines 40-45. Furthermore, Nagai et al. teach Example 6, which anticipates the compositional ranges of claim 23. See Table 1 and below table if the glass was made from the starting materials as recited in the instant claims. Example 6 of Nagai et al. meets the compositional limitations of claims 1, 5, 6, 8, 10, 21, and 24, however Example 6 does not meet the calculated properties as recited in the claims based on the constituent phases.
However, Nagai et al. does not disclose any examples that anticipate claims 1-10, 15, 16, 21, 22 and 24-28 in terms of the glass composition and calculated properties based on the constituent phases.
prima facie obviousness. See MPEP 2144.05.  
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Nagai et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the calculated properties as recited in claims 1, 15, 16, 22, and 25-28. Also see the above anticipation rejection. 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Ex. 6
Wt%
Mol%

Characterized Constituent phases
Mol%
SiO2
61.00
66.20

Albite
34.16
B2O3 
18.50
17.33

Reedmergnerite
41.60
Al2O3 
8.00
5.12

Potassium Reedmergnerite
8.32
2O
9.00
9.47

Silicon dioxide
1.44
K2O
1.50
1.04

Diboron trioxide
11.09
BaO
2.00
0.85

Celsian
3.40




Calculated Angular Freedom
0.258




Calculated Average Epot
1531.421




Calculated CTE (ppm/K)
6.6296



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10, 15, 16, and 21-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 15/892,029. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.


Response to Arguments
Applicants’ arguments, see pages 10-24, filed 26 November 2021, have be considered and not found persuasive to overcome the cited rejections. The arguments are addressed below

Applicants’ argue that the rejection of claims 7 and 8 under 35 U.S.C. 112(b) is improper. Applicants argue that the Office is interpreting claim 7 as if the balance includes the oxides as recited in claim 7. This is not found persuasive since the question leading to the indefiniteness of the claim has to with the components of the constituent phases. The claim is being read that the balance does not include any of the following constituents: 1) constituent phases from the independent claim: albite, reedmergnerite, potassium reedmergnerite, grossular, cordierite, willemite, silicon dioxide, diboron trioxide, titanium wadeite, strontium feldspar, and celsian, and 2) the constituent phases as recited in claim 7: SiO2 (also recited as silicon dioxide), TiO2, B2O3 (also recited as diboron trioxide), Al2O3, ZnO, MgO, CaO, BaO, SrO, Na2O, and K2O. It is not clear if other multiple oxide constituents can be included which contain the recited oxide compounds such as zirconium dioxide {ZrO2}, Pyrite {FeS2}, wollastonite {(CaO*SiO2)/2}, and anorthite {(CaO*Al2O3*2SiO2)/4}?  Since it is unclear if the claim is trying to exclude all the listed oxides from the balance even when the oxide is part of a mineral or constituent phase the claim is render indefinite and the argument is not persuasive. 

Applicants’ arguments filed pages 12-14, filed 26 November 2021 with respect to the 35 U.S.C. 102(a)(1) rejection of claim 23 over Nagai et al. have been fully considered but they are not persuasive as applied in the above rejection.
Applicants argue that the glass of Nagai et al. in Example 6 would not inherently posses the properties as recited in claim 23. Applicants amended claim 23 to recite that it is a glass article having the composition which is characterized 
MPEP 2112.01 (I) –(II) recites (In parts):
2112.01    Composition, Product, and  Apparatus Claims [R-10.2019]
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
…
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

The inherency of the properties as recited in the instant claim are based on the glass product of Nagai et al. having the composition as recited in Example 6.  There is no evidence showing that the glass article of the instant invention and the glass article of Nagai et al. have similar yet broadly defined steps of making the glass from the raw materials to melting and forming the sheet. 

2112    Requirements of Rejection Based on Inherency; Burden of Proof [R-10.2019]
…
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness”
I.    SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. …
II.    INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); ….
III.    A REJECTION UNDER 35 U.S.C. 102 AND 103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.
  
The Applicants argue that the difference of the properties between the surface glass and bulk glass is achieved by the process as described in the instant specification and Nagai et al. does not disclose or teach this process. The instant claims are directed towards the glass composition and not the method of making 
As shown by artless such as Ernsberger, “Properties of Glass Surfaces” and Kucuk et al., “Differences between surface and bulk properties of glass melts I. Compositional differences and influence of volatilization on compositions and other physical properties”, it is commonly known by one of ordinary skill in the art that the properties of the surface of a glass varies from the properties of the bulk portion of the glass. See. One would expect that a glass and/or glass article having the same composition and similar manufacturing processes would have the same or similar results when considering the bulk and surface property relationships. 
Applicants argue that the constituent phases as characterized in the instant claims in addition to specifically set process parameters result in the claimed values. This is not found persuasive since the claims are towards a glass composition and glass article and not a method of making a glass by calculating the glass properties based on compositional modeling using the recited constituent phases. The instant specification discloses the steps of production in broad recitations in paragraphs [0076]-[0080] as reproduced below: 
 [0076] Production process 
[0077] The present invention also provides a process for producing a glass according to the present invention, including the steps: 
- melting of the glass raw materials, 
- moulding of a glass article, in particular a glass sheet or a glass plate, from the glass melt, - cooling of the glass. 
[0078] Cooling can be carried out by active cooling using a coolant, e.g. a cooling fluid, or by allowing the glass to cool passively. 
[0079] In one embodiment, the moulding of the glass article takes place in a down draw, overflow fusion or redrawing process. In these sheet glass processes, glasses having the 
[0080] The choice of raw materials is not restricted to particular raw materials. In particular, it is not necessary to use the abovementioned base glasses as raw materials for these glasses, even though this would be possible in principle. Rather, the critical factor is that the raw materials be used in the suitable stoichiometric composition so that the base glasses are present stoichiometrically in the glass. 

Paragraph [0080] of the instant specification states that the constituent phases need not be present as the raw materials and that the raw materials when combined would have the same stoichiometric composition as recited in the claims.  

Applicants’ arguments filed pages 14-23, filed 26 November 2021 with respect to the 35 U.S.C. 103 rejection of claim 23 over Nagai et al. have been fully considered but they are not persuasive as applied in the above rejection.
Applicants argue that the rejection should be withdrawn because 1) the Office has not properly shown that the compositional ranges overlap, 2) assuming that a prima facie case of obviousness were established the Applicants argue that the claimed glasses have a criticality sufficient to overcome the showing of obviousness, and 3) that the Office did not consider the invention as a whole but analyzing the invention in claims in a piecemeal fashion. The Examiner has reviewed the arguments and does not find them persuasive as discussed below. 
The Applicants review the presentation which was presented during the Applicant initiated interview that took place on 12 November 2021. The presentation provided is part of the record as an Office Action Appendix and mailed with the Interview Summary dated 18 November 2021. The Examiner appreciated the conversation and the presentation. 
The Applicants argue that they believe the office is overestimating the breath of the independent claims and that the scope of the claims is already narrowed by the constraints of the constituent phases, which results in the claimed glass having a narrower range if compared to a glass system using the oxide equivalent nomenclature in terms of mole percentages or weight percentages. The Examiner agrees that the use of constituent phases in the nomenclature of the glass composition system adds different relationships between the different oxide 
J.E. Shelby states in The Introduction to Glass Science and Technology, in Chapter 3, pages 29-47.
“The terminology used to describe the composition of a given glass can be quite confusing. No single system exists for designating the composition of inorganic glasses. Not only are different systems used for oxide, halide, and chalcogenide glasses, but a number of different systems are used for oxide glasses alone. Compositions may be expresses in terms of molar, weight, or atomic fractions or percentages, depending upon the background and inclination of the authors of the individual papers.” 

Shelby continues to discuss that while weight fractions are used often in batching and production that weight fractions are not as beneficial “in understanding the relative effects of the various components on the glass or melt properties.” Shelby states that the use of molar fractions is more beneficial to understanding the compositional effects. Shelby emphasizes:
 “In either case, oxide formulations suggest that the components of the glass somehow exist as distinct, separate oxides in the melt or glass, which is certainly not the case.” 

Shelby continues and discusses the use of the stoichiometry  approach for oxides glasses and gives an example of how a simple glass comprising lithium, silicon, and oxygen can be represented in several different ways. See the second full paragraph on page 30. Shelby states:
“Since this glass contains a ratio of 1 mole of lithium oxide to 2 moles of silica, it is tempting to refer to the composition as that of a lithium disilicate glass, implying that the structure contains molecular units of that composition or that the structure of the glass must be based on the structure of that crystalline phase. Although all of these glasses have exactly the same composition, the use of so many different systems for compositional designation serves to confuse thoroughly the novice (and frequently even the expert!)”

Shelby continues in Chapter 3 to discuss batch calculations from simple oxides and also minerals that may provide more than one batch component. 
In the article cited by the Applicant and referenced in paragraph [0017] of the instant specification, “Chemical structure, medium range order, and crystalline reference state of multicomponent oxide liquids and glasses”, by Reinhard Conradt, Conradt discusses the use of crystalline reference state (CRS) and constitutional compounds or as presented in the instant specification constituent st full paragraph Conradt states that the procedure is not only “a favorable way to calculate thermodynamic properties of glass forming systems.” But the system can be used to reveal information about the glass structure. Conradt states:
“In the cited cases, the species can be unambiguously related one by one to the constitutional compounds of the CRS – not necessarily with respect to their actual structure, but to their number and stoichiometry. It thus occurs that the features corresponding to the constitutional relations of the crystalline multicomponent system is the chemical structure of the glass and its melt.”

Conradt adds the caveat at the top of the second column on page 19:

“In order to avoid a misinterpretation of the concept, the following is added: The occurrence of a certain component, e.g. anorthite, in the CRS of a multicomponent melt does not suggest that unit cells of the crystalline anorthite form structural entities present in anorthite(liq) – whatever their true structure may be – are also present and coexist in the more complex melt.”

Conradt concludes on page 22:

“A description frame was unfolded by which the thermochemical properties of multicomponent melts, undercooled melts, and glasses can be calculated from their chemical composition. At the present stage of development, the accuracy is better than 5% for integral quantities (such as total enthalpies or Gibbs energies), and better than a factor of two for activity coefficients of individual oxides.”

Applicants’ specification also states in paragraph [0080]:
[0080] The choice of raw materials is not restricted to particular raw materials. In particular, it is not necessary to use the abovementioned base glasses as raw materials for these glasses, even though this would be possible in principle. Rather, the critical factor is that the raw materials be used in the suitable stoichiometric composition so that the base glasses are present stoichiometrically in the glass. 

In view of the above and after the presentation by Dr. Fotheringham, the Applicants’ arguments that the glasses of Nagai et al. do not overlap the instantly claimed glass are not found persuasive. While the glasses of the instant invention and the glasses of Nagai et al. use vastly different nomenclature both the passages cited above by Shelby and Conradt support that regardless of have the glass is recited that if the stoichiometry of the glass composition is the same the glasses are the same regardless if they are recited in terms of atomic values, weight or mole percentages of the oxide equivalents, or in terms of the constitutional compound(constituent phases). 

Applicants arguments that Nagai et al. does not disclose or teach the number of degrees of angular freedom or CTE of the glass as recited in the instant claims therefore the claims are not anticipated or rendered obvious is not found persuasive. As cited above MEPE 2112 (I)-(III) clearly states that I) Something old does not become patentable with the discovery of a new property, II)  inherent features need not be recognized at the time of the invention, or III) a rejection under 35 USC 102 or 103 can be made even if the prior art is silent to a property or characteristic.  The compositional ranges of Nagai et al. and the instant claims overlap as shown in the 35 USC 102(a)(1) rejection pointing to Example 6. 
Applicants argue that the Office has not evaluated the claims as a whole. This is not found persuasive. The Examiner has examined the application as a whole and has discussed the application and with the Applicants and the Applicants’ Representative at length. The Examiner has maintained that while the glass of the prior art is not disclosed in terms of constituent phases, a glass having the same stoichiometric composition whether described in terms of  atomic percentages, weight percentages or mole percentages of oxide equivalent, or constituent phases or constitutional compounds would al result in the same glass. The Examiner has suggested that the application might be better claimed as a method of modeling a glass composition in order to achieve the desired properties.  As discussed by Conradt, the use of the constituent phases for calculating properties rather than typical practices of utilizing simple oxides in the models has shown superior results.


The Applicants have chosen not to address the provisional double patenting rejection until either the instant application or the cited application is indicated allowable. The rejection is held in abeyance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A. BOLDEN/
Primary Examiner
Art Unit 1731



EAB
25 February 2022